Citation Nr: 1301729	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-35 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and PTSD.  


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

As the record contains diagnoses of psychiatric disorders other than paranoid schizophrenia and posttraumatic stress disorder, the Board has restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  Therefore, although the Veteran has separately filed claims of new and material evidence to reopen service connection for paranoid schizophrenia and PTSD, the Board has determined that there is only one new and material evidence claim that the Veteran seeks, that is, whether there is new and material evidence to reopen and if so, then whether the Veteran is entitled to service connection for an acquired psychiatric disorder, which could be paranoid schizophrenia, PTSD, or both as well as any other psychiatric disorder demonstrated by the evidence.

The Board notes that after this case was certified to the Board for review, the RO issued a rating decision dated in June 2011, which denied the claim by the Veteran to reopen a claim for service connection for PTSD.  The rating decision referenced a VAMC note dated in January 2011 which has not been associated with the file.  No harm has occurred to the Veteran as the claim to reopen the claim for service connection for PTSD has been incorporated by the Board into the issue currently before it and the reopened claim has been remanded for further development including obtaining updated VAMC records.  The RO is instructed that the update must specifically include the January 2011 note that was discussed in the June 2011 rating decision.  

The issue of service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and PTSD addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1981 Board decision denied service connection for a psychiatric disorder.  

2.  A December 1992 Board decision denied service connection for PTSD and was not appealed.  

3.  An August 2004 Board decision determined the Veteran had not submitted new and material evidence to reopen a claim of service connection for paranoid schizophrenia and was not appealed.  

4.  By a rating decision issued in November 2005, the RO denied a claim of new and material evidence to reopen claims of service connection for paranoid schizophrenia and PTSD and the Veteran did not appeal, nor was any new and material evidence submitted with the appeal period.

5.  Until December 2008, the date the Veteran filed his current claim to reopen a claims of service connection for paranoid schizophrenia based upon new and material evidence, there was no pending claim or informal claim received at VA from the Veteran.

6.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and PTSD, has been received since the November 2005 rating decision.

CONCLUSIONS OF LAW

1.  The Board decision in October 1981 is final.  38 U.S.C.A. § 4004(b) (1976); 38 C.F.R. § 19.104 (1981); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  The Board decision in December 1992 is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1992); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

3.  The Board decision in August 2004 is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2004); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

4.  The November 2005 rating decision determining that no new and material evidence had been submitted to reopen claims of service connection for paranoid schizophrenia and PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

5.  New and material evidence has been received since the November 2005 denial to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and PTSD.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and PTSD, is reopened, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim is not necessary.

Reopening the Claim of Service Connection for Posttraumatic Stress Disorder

The Veteran's claim to reopen involves an underlying claim of service connection for an acquired psychiatric disorder to include paranoid schizophrenia and PTSD.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for an acquired psychiatric disorder started as a claim of service connection for a nervous condition and was originally denied in February 1978.  The Veteran timely perfected an appeal to the Board.  The Board denied the claim in a decision dated in October 1981 as a claim for service connection for a psychiatric disorder, finding no psychiatric disability was demonstrated in service or within a year after separation. 

As a result, the October 1981 Board decision is final.  38 U.S.C.A. § 4004(b) (1976); 38 C.F.R. § 19.104 (1981); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

The Veteran then filed a claim for service connection for PTSD and after it was denied by the RO, the Board denied the claim in a decision dated in December 1992 because no current diagnosis for PTSD was established.  The decision also advised the Veteran of his right to seek an appeal in the then newly created Court of Appeals for Veteran's Claims (the Court).  The Veteran did not appeal that decision.  The Board decision in December 1992 is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1992); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

The Veteran subsequently filed a claim to reopen the claim for service connection for an acquired psychiatric disorder which the RO denied in February 2002.  The Board denied the claim to reopen in a decision dated in August 2004, finding the evidence submitted by the Veteran to be cumulative, establishing only that the Veteran has a current diagnosis of paranoid schizophrenia and the new evidence did not establish paranoid schizophrenia was related to service.  The Veteran was advised of his right to seek an appeal in the Court.  The Veteran did not appeal that decision.  The Board decision in August 2004 is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2004); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

The Veteran filed a claim based on new and material evidence to reopen claims of service connection for paranoid schizophrenia and PTSD and the RO denied the claim in a rating decision dated in November 2005.  The Veteran did not appeal the rating, nor was any new and material evidence submitted within a year and the rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012). 

After the rating decision in November 2005 and before December 2008, there was no communication or action from the Veteran which, even when liberally interpreted, can be construed as a claim, formal or informal, indicating an intent to seek service connection for an acquired psychiatric disorder of any type, including paranoid schizophrenia and PTSD.

And there was no other Federal, VA, or uniformed services treatment record that may serve as an informal application to reopen the claim of service connection for an acquired psychiatric disorder, and, as such, there was no pending informal claim under 38 C.F.R. § 3.157 (receipt of VA or Federal records) or under 38 C.F.R. § 3.156(c) (final decision will be reconsidered when subsequently acquired uniform service records establishes the claim and a retroactive evaluation may be assigned).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

As noted, service connection for paranoid schizophrenia and PTSD initially (in the original claims of service connection) and in the prior applications to reopen the claim has been denied, finding that there was a lack of any relationship of a current disability to service, and, as to PTSD, a lack of evidence of verifiable stressors.  The Veteran submitted the current claim to reopen in December 2008 and the RO denied the claim to reopen in February 2009.

The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Since the prior final rating decision in November 2005, VA has received additional evidence, including VA treatment records, and lay statements by the Veteran. The evidence from the Veteran disclosed information as to when and where he first developed symptoms, including receiving treatment in service for a nervous breakdown that resulted in a one week hospitalization at Fort Dix, New Jersey, as well as additional treatment afterwards while serving at Fort Leonard Wood, Missouri and Germany.  He also identified a hospitalization at VA in San Francisco, California, in August 1975, which is within a year after separation.  See 38 C.F.R. §§ 307, 309.  He indicated new stressors (beatings and subjected to bias and prejudice), which helps the Veteran establish that he has PTSD.  The medical records include a VAMC note dated in March 2009 that the Veteran reported his symptoms and mental health illness began in 1972 while in service

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran's onset of his mental health disabilities had their onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his psychiatric disabilities.  The lack of a relationship between the disabilities and service was a reason for denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for paranoid schizophrenia and PTSD (now characterized as entitlement to service connection for an acquired psychiatric disorder).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and posttraumatic stress disorder, is considered reopened, and to this extent the appeal is granted.


REMAND

As noted, the Veteran has claimed service connection for both paranoid schizophrenia and PTSD.  As the record also contains diagnoses of psychiatric disorders other than paranoid schizophrenia and posttraumatic stress disorder, such as anxiety, the Board has restyled the claims into one claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

Although the service treatment records do not contain any treatment for a mental health disorder, the Veteran has stated he was treated at the United States Army Hospital at Fort Dix, New Jersey, and Fort Leonard Wood, Missouri, although he also has indicated he was only seen in the dispensary at Fort Leonard Wood.  He also states he was seen by doctors for mental health treatment while he was stationed in Germany.  There has not been any attempt to obtain the psychiatric service or any in-patient records with respect to a psychiatric disability or a nervous breakdown and they may help establish his claim for service connection for a psychiatric disorder.

Accordingly, the RO should attempt to locate documentation relating to psychiatric records and in-patient records from Fort Dix, Fort Leonard Wood, and the Army mental health services in Germany.

The Veteran has reported stressors, including assaults while at Fort Dix, naming the sergeants involved and an incident in Germany again naming the sergeants.  He also stated he reported that someone broke into his locker and stole material from it while in Germany.  

As the Veteran has provided names, dates, and the location of the incidents, the Board has determined an attempt should be made to verify the Veteran's reports of stressors.

In addition, as the Veteran is claiming PTSD based upon assault, the Board has not found any notice on the duty to assist to the Veteran as to his claim for a psychiatric disorder (PTSD) based upon assault, including possible secondary sources such evidence of behavior changes. The Board has therefore determined that full notice under 38 C.F.R. § 3.304(f) should be given.

Various records indicate the Veteran has applied for benefits from the Social Security Administration.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO/AMC should request the Social Security Records upon remand.
The Veteran has also identified various private medical providers, such as the records of Marlboro State Hospital, that have treated the Veteran for his mental disabilities.  No attempt has been made to obtain these records.  The Veteran has identified treatment from Elizabeth General Medical Center, and the physicians associated with that facility.  While it appears that the records are complete through April 1998, it is unclear whether the Veteran has received treatment since that time and the Board has determined that a request for subsequent records should be made.  

As to VAMC records, there appears to be only partial records associated with the file.  For instance, VA has received outpatient notes from the VA Day Treatment Center in Newark, New Jersey from September 2004 to October 2009.  Evidence in the file indicates he has sought treatment from this particular VA facility since December 1998.  He has also identified treatment at VAMC in Orange, New Jersey, Newark (apparently at a separate facility or clinic then the Day Treatment Center), San Francisco, California, and Louisville, Kentucky.  The Board recognizes that the San Francisco VAMC in March 1991 sent records to the RO but believes another attempt should be made as the Veteran has specifically identified receiving both dental and mental health treatment at the San Francisco VAMC in June through September 1975.  

Finally, as noted above, the Veteran states he began experiencing the symptoms of a mental health disability in service and they have progressively worsened since separation.  Lay evidence concerning symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The Board has therefore determined that VA should provide the Veteran with a VA examination as there is an indication the Veteran has a current disability claimed as related to service but insufficient competent medical evidence to make a decision on the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his claims for service connection for a psychiatric disorder to include PTSD and a psychiatric disorder other than PTSD.  Specific notice as to the recent change to 38 C.F.R. § 3.304(f), see 75 Fed. Reg. 39843 (July 13, 2010), is necessary and the RO should advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the RO.

2.  Request from base hospital and dispensary at Fort Dix, New Jersey; the base hospital and dispensary at Fort Leonard Wood, the appropriate custodians of treatment records from the Veteran's duty stations in Germany, which he has identified as the Kilege or Katzgen, Germany dispensary, Bad Kissigen, and Wurzburg Germany, all occurring in 1973 and 1974; the National Personnel Records Center; and any other appropriate source to include the National Archives and Records Administration, and the applicable service department all psychiatry/mental health records or in- patient records of the Veteran while he was stationed the foregoing locations.  If necessary, the RO should request the Veteran's personnel file to help identify where the Veteran may have received treatment while stationed in Germany.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  The RO should attempt to verify with the appropriate sources the stressors involving the persons identified by the Veteran in his statement dated in January 1990 and as occurring during basic training at Fort Dix in August 1972 and later at the Larson Barracks in Bad Kissigen or Kitzgen, Germany 

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  Request records from the Social Security Administration the records pertinent to the Veteran's claim and/or award of SSA disability benefits. 

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

5.  Ask the Veteran either to submit or to authorize VA to obtain the records of Christ Hospital, Jersey City Medical Center, East Orange Medical Center, Marlboro State Hospital, Bridgeway House, Runnells Hospital, Dr. Theodosius G. Krupa, Dr. B. T. Nowaikiwsky, Dr. Vasuden N. Makhija, and the Vet Center/Healthwise of Elizabeth, New Jersey from the initial date of treatment to the present.  The Veteran should also be asked to submit or authorize VA to obtain records from Elizabeth General Medical Center from April 1998 to the present.  The RO/AMC should attempt to obtain these records once authorization is obtained.

All efforts to obtain these records must be documented in the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

6.  Obtain all VAMC records from Newark New Jersey VAMC, including the Day Treatment Center, and associated outpatient clinics, the East Orange, New Jersey VAMC, and associated outpatient clinics, the VA New Jersey HCS and associated outpatient notes, to include the mental health note dated January 24, 2011 and referenced in the June 2011 rating decision, the Louisville, Kentucky VAMC, and associated outpatient clinics,  and the San Francisco, California, VAMC (to specifically include June through September 1975) and associated outpatient clinics from the initial date of treatment to the present.  The RO is specifically requested to request not only electronic outpatient notes, but to contact the appropriate custodian of each facility to ascertain whether there are paper records that relate to the Veteran.  All efforts must be documented and associated with the file.  Any negative replies must be in writing, including that there are not any pre-computer records available.  

7.  After the foregoing record development is completed, afford the Veteran a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include paranoid schizophrenia and PTSD.  The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. The examiner is asked to determine:

 a).  Whether it is at least as likely as not (50 percent probability), the Veteran has any current psychiatric disability, including PTSD or paranoid schizophrenia and, if so, 

b).  Whether it is at least as likely as not (50 percent probability) that any psychiatric disability diagnosed had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

c).  If the Veteran's stressors have been verified and the Veteran has been diagnosed with PTSD, the examiner should determine whether is it at least as likely as not (50 percent probability) that PTSD is related to reported in-service stressors.

8.  After the development requested has been completed, adjudicate the claim of service connection for an acquired psychiatric disorder.  If the benefit sought is denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


